        Case 1:17-cv-00024-TJC Document 65 Filed 11/26/19 Page 1 of 2


                                                                             11/26/2019
                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


RUSSELL DEBUF, individually and as                CV 17-24-BLG-SPW-TJC
court appointed conservator of MONTE
DEBUF,
                                                 ORDER REFERRING CASE
                   Plaintiff,                    FOR SETTLEMENT
                                                 CONFERENCE
vs.

TAURUS J. HILL, and PACIFIC WEST
CONSTRUCTION, INC..

               Defendants.
________________________________

TAURUS J. HILL, and PACIFIC WEST
CONSTRUCTION, INC.,

                   Third-Party Plaintiffs,
vs.

NATHAN RYAN DEBUF,

                   Third-Party Defendant.


      Before the Court is Defendants/Third Party Plaintiffs’ unopposed motion for

settlement conference. (Doc. 64.) Good cause appearing, IT IS ORDERED that

the motion is GRANTED. This case is referred to United States Magistrate Judge

Johnston for the purpose of conducting a settlement conference. Arrangements for

the conference will be made by Judge Johnston.
        Case 1:17-cv-00024-TJC Document 65 Filed 11/26/19 Page 2 of 2



      The Clerk of Court shall give notice of the entry of this Order to the parties

and to Judge Johnston’s chambers.

IT IS ORDERED.

      DATED this 26th day of September, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
